Case: 21-30015     Document: 00516008948         Page: 1    Date Filed: 09/10/2021




           United States Court of Appeals
                for the Fifth Circuit                                 United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                    September 10, 2021
                                  No. 21-30015                          Lyle W. Cayce
                                                                             Clerk

   Janice Irene Creech Poole, Independent Administrator, on behalf of
   Brian Steven Poole Estate,

                                                            Plaintiff—Appellee,

                                      versus

   City of Shreveport; Jon Briceno,

                                                       Defendants—Appellants.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 5:18-CV-1125


   Before Stewart, Costa, and Willett, Circuit Judges.
   Gregg Costa, Circuit Judge:
         In this excessive force case, the district court held that a jury could
   conclude that an officer shot a citizen four times without warning while the
   citizen was turning away and empty-handed. Because genuine disputes exist
   on those three material facts—whether the officer warned before shooting,
   whether the citizen had turned away from the officer, and whether the officer
   could see that the citizen was unarmed—the court denied a summary
   judgment motion invoking qualified immunity. The officer now brings this
   interlocutory appeal. We agree with the district court that there was a
Case: 21-30015       Document: 00516008948          Page: 2    Date Filed: 09/10/2021




                                     No. 21-30015

   violation of clearly established law if the jury resolves the factual disputes in
   favor of the plaintiff.
                                          I.
          In the wee hours of March 31, 2017, 911 operators in Shreveport
   received a call from a woman who reported that a small silver truck had
   driven down her street several times. Shreveport City Police dispatched a
   patrol unit to her address. Corporal Jon Briceno also responded to the
   dispatch call.
          While driving through the neighborhood, Briceno came across a small,
   light-colored truck stopped at a stop sign, with Brian Poole in the driver’s
   seat. As Poole attempted to turn, Briceno activated his lights and sirens,
   intending to initiate a traffic stop. Instead of stopping, Poole straightened the
   car and drove into the parking lot of a nearby golf course, then back out onto
   the street. For the next fifteen minutes, Poole drove slowly through the
   residential area, followed by Briceno and, eventually, six other police cars.
   During this low-speed pursuit, Poole disobeyed traffic signals, went through
   two yards, and drove on the wrong side of the road to avoid spike strips the
   police deployed. Poole later explained that he “was having issues with
   suicidal thoughts” and drug use and had kept driving to avoid a parole
   violation, which would mean getting kicked out of his sober living home.
          When Poole finally came to a stop, he hastily exited his vehicle and
   reached into the bed of his truck, retrieving nothing. As he did so, Briceno
   pulled up behind Poole and jumped out of his police car so quickly that he
   failed to put it in park. Another officer stopped behind Briceno.
          The parties provide competing accounts of what happened next.
          Briceno claims that as he got out of his vehicle and drew his weapon,
   he commanded Poole to “show me your hands.” Briceno maintains he could
   not see Poole’s hands after Poole reached into the bed of the truck and




                                          2
Case: 21-30015        Document: 00516008948             Page: 3      Date Filed: 09/10/2021




                                        No. 21-30015

   thought Poole intended to harm him or other officers on the scene. But Poole
   testified that, in his suicidal state, he had reached into the truck bed to grab a
   soda so that he could take a whole bottle of prescription pills. Poole said that
   he ran out of time to retrieve the drink and so he decided to get back into the
   truck and keep driving. He did not recall hearing any commands from
   Briceno.
           The dashcams from two patrol cars captured this interaction and the
   moments that followed. 1 The footage shows that after Poole reached into the
   truck bed, his hands were empty. Poole paused for about a second with his
   right hand on the edge of the pickup’s bed and his left hand attempting to
   open the driver-side door. Then, as Poole managed to open the door, Briceno
   shuffled into a shooting stance and called out something too garbled to
   decipher.
           As Poole turned his back to Briceno and began to lower himself into
   the driver’s seat, shots rang out. Briceno fired six times, striking Poole with
   four bullets in his back and thigh.
           After the shooting, Poole was arrested and later pleaded guilty to
   Aggravated Flight from an Officer. See La. Stat. Ann. § 14:108.1©.
           Poole then sued Briceno and the City of Shreveport for excessive force
   in state court. 2 After Pool clarified that he was bringing a federal Fourth
   Amendment claim in addition to state tort claims, the defendants removed
   the case to federal court. Ultimately, Poole brought: a section 1983 claim




           1
             A composite video featuring footage from both dashcams can be viewed at the
   following link: https://www.ca5.uscourts.gov/opinions/pub/21/21-30015.mp4.
           2
              Poole died during the pendency of this case. His estate, which is now pursuing
   the case, is represented by his mother, Janet Creech Poole.




                                              3
Case: 21-30015         Document: 00516008948               Page: 4       Date Filed: 09/10/2021




                                           No. 21-30015

   against Briceno for excessive force; state-law tort claims against Briceno; and
   federal and state claims against the City.
           The defendants moved for summary judgment.                           Their motion
   asserted various grounds for dismissal, including that Briceno was entitled to
   qualified immunity and that Heck v. Humphrey, 512 U.S. 477 (1994), barred
   the suit because Poole’s claims would impugn the validity of his conviction
   for fleeing. The defendants also argued that Poole failed to identify a policy
   or practice that would make the City liable for any constitutional violation.
           The district court dismissed Poole’s federal claims against the City
   but determined that genuine issues of material fact prevented it from granting
   qualified immunity to Briceno. It further held that Heck did not preclude
   Poole’s claims because at the time of the shooting, Poole was not a driver
   refusing a police officer’s command to stop his vehicle—the offense to which
   he pleaded guilty. The court also denied summary judgment on Poole’s
   state-law claims against Briceno and the City.
           The defendants now bring this interlocutory appeal, challenging the
   district court’s denial of qualified immunity and its Heck ruling. 3
                                                 II.
           Qualified immunity shields officers from liability unless their conduct
   violates a clearly established federal right of which a reasonable person would
   have known. Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018) (per curiam). In
   addition to granting this substantive protection, courts have attached
   meaningful procedural advantages to the doctrine, such as the right to an
   interlocutory appeal when the district court denies immunity. See Mitchell v.



           3
             There is no interlocutory jurisdiction to review the municipal liability ruling as it
   does not turn on qualified immunity. See Trent v. Wade, 776 F.3d 368, 388 (5th Cir. 2015).
   Indeed, the plaintiff does not attempt to appeal that ruling at this time.




                                                 4
Case: 21-30015      Document: 00516008948           Page: 5    Date Filed: 09/10/2021




                                     No. 21-30015

   Forsyth, 472 U.S. 511, 527–30 (1985); see generally William Baude, Is Qualified
   Immunity Unlawful?, 106 Calif. L. Rev. 45, 84 (2018) (“[A] series of
   Supreme Court decisions have also given qualified immunity special status
   as a matter of civil procedure.”).
          But there is an important limit on our interlocutory review—a limit
   that this appeal largely turns on. With one exception discussed below, we
   cannot question the district court’s assessment of “whether there is enough
   evidence in the record for a jury to conclude that certain facts are true.” Cole
   v. Carson, 935 F.3d 444, 452 (5th Cir. 2019) (en banc) (quoting Trent v. Wade,
   776 F.3d 368, 376 (5th Cir. 2015)); see Johnson v. Jones, 515 U.S. 304, 313–14
   (1995). We only review whether the factual disputes identified by the district
   court are material to the denial of qualified immunity—that is, whether the
   factual disputes viewed in favor of the plaintiff make out a violation of clearly
   established law. Amador v. Vasquez, 961 F.3d 721, 726 (5th Cir. 2020).
          The district court denied qualified immunity after finding three
   factual disputes a jury must resolve:
      1. Whether Briceno warned Poole before firing;
      2. Whether Poole was turned away from Briceno during the shooting;
         and
      3. Whether Briceno could see that Poole’s hands were empty.
   Once it determined that a jury could find that Briceno shot Poole in the back,
   without warning and knowing his hands were empty, the district court readily
   concluded that such conduct would violate clearly established law.
          Given the manifest unreasonableness of shooting an individual the
   officer can see is unarmed and not aggressive, Briceno understandably tries
   to push back on these findings. But his argument that the district court
   should have accepted his account of the incident runs up against our inability
   at this stage to review the existence of fact disputes. Briceno argues that the




                                           5
Case: 21-30015      Document: 00516008948           Page: 6     Date Filed: 09/10/2021




                                     No. 21-30015

   angle of the dashcam video does not show his view of Poole, and thus
   concludes that the district court had to accept his testimony that he did not
   see Poole’s empty hands. He cites cases granting an immunity defense
   because the court found no evidence to counter the officer’s testimony about
   what he saw. See Manis v. Lawson, 585 F.3d 839, 844 (5th Cir. 2009);
   Ontiveros v. City of Rosenberg, 564 F.3d 379, 383 (5th Cir. 2009). Yet in
   neither of those cases was our review restricted to focusing on the materiality
   of factual disputes found by the district court as opposed to the existence of
   those disputes. Ontiveros was an appeal from a final judgment granting
   summary judgment to the officer. 564 F.3d at 382. Although Manis was an
   interlocutory appeal, we had the ability to “scour the record and determine
   what facts the plaintiff may be able to prove at trial” because the district court
   only issued a conclusory ruling that “disputed issues of material fact” exist.
   585 F.3d at 843 (first quotation from Thompson v. Upshur Cnty., 245 F.3d 447,
   456 (5th Cir. 2001)).
          Here, the district court’s finding of factual disputes was far from
   conclusory. It specified three fact disputes a jury would need to resolve. Our
   general inability to review the existence of fact disputes thus applies.
          We did mention, however, an exception to this rule. On interlocutory
   review, a court may consider video recordings in determining whether a
   factual dispute exists. See Scott v. Harris, 550 U.S. 372, 380–81 (2007)
   (encouraging courts of appeals to “view[] the facts in the light depicted by
   the videotape” and granting immunity defense when that video “blatantly
   contradicted” the plaintiff’s testimony); see also Curran v. Aleshire, 800 F.3d
   656, 663–64 (5th Cir. 2015) (recognizing Scott as an exception to the usual
   prohibition on interlocutory review of the genuineness of factual disputes).
   But this exception hinders rather than helps Briceno’s appeal. The dashcam
   video shows that Poole was moving away from Briceno with his back turned
   when he was shot. It also shows that his hands were visible and empty before




                                           6
Case: 21-30015         Document: 00516008948               Page: 7       Date Filed: 09/10/2021




                                           No. 21-30015

   the shots were fired. Although Briceno argues that the video does not show
   the exact angle at which he was looking at Poole, it is close enough to
   Briceno’s vantage point—Briceno was less than ten feet away from Poole—
   to be probative of what he saw. Evidence need not be conclusive to be
   relevant. See Fed. R. Evid. 401(a) (explaining that evidence is relevant if
   “it has any tendency to make a fact more or less probable than it would be
   without the evidence”). The district court did not hold that the video
   required a finding that Briceno shot a man he could see was unarmed. It only
   held that a jury could draw that conclusion from the video. We agree. As a
   result, this is not a case of no evidence to counter the officer’s testimony. It
   is a case in which evidence the Supreme Court has recognized as especially
   compelling could be viewed as contradicting the officer’s testimony. 4
           Our review of the video evidence thus confirms what the district court
   recognized: there is a factual dispute about whether Briceno gave a warning
   before shooting, whether Poole was turned away during the shooting, and
   whether it was apparent that Poole’s hands were empty.
           That brings us to the issue we do have full authority to review on
   interlocutory appeal—whether those fact disputes are material to the


           4
              This case is thus distinguishable from others reversing denials of qualified
   immunity based on video evidence. Briceno draws our attention to a recent Sixth Circuit
   decision. See Cunningham v. Shelby Cnty., 994 F.3d 761 (6th Cir. 2021). Cunningham held
   that it was error for the district court to find a factual dispute based on screenshots of a
   dashcam video when the video itself was available, concerned that screenshots do not
   reflect the reality of a rapidly evolving scene. Id. at 766–67. Here the district court did not
   rely on screenshots in finding a fact dispute; it properly looked to the video itself.
            Briceno also points to another recent excessive force case involving Shreveport.
   Tucker v. City of Shreveport, 998 F.3d 165 (5th Cir. 2021). But the Tucker video showed
   numerous aggressive acts by the plaintiff, culminating in his physically struggling with the
   officers trying to arrest him. Id. at 179–81. Poole did not use any physical force against
   Briceno. What is more, Tucker did not involve officers’ use of deadly force, which requires
   greater justification than using physical force to subdue an individual physically resisting
   arrest. See Romero v. City of Grapevine, 888 F.3d 170, 176 (5th Cir. 2018).




                                                 7
Case: 21-30015       Document: 00516008948          Page: 8    Date Filed: 09/10/2021




                                     No. 21-30015

   excessive force question. All three issues are material. Even when a suspect
   is armed, a warning must be given, when feasible, before the use of deadly
   force. Cole, 935 F.3d at 453 (citing Tennessee v. Garner, 471 U.S. 1, 11–12
   (1985)). Common sense, and the law, tells us that a suspect is less of a threat
   when he is turning or moving away from the officer. Roque v. Harvel, 993
   F.3d 325, 339 (5th Cir. 2021); Hanks v. Rogers, 853 F.3d 738, 746 (5th Cir.
   2017).    And whether the suspect is armed is often the key factor in
   determining if a threat to the officer justifies the use of deadly force. See
   Garner, 471 U.S. at 11. That is why the district court’s finding that a jury
   could conclude Poole was visibly unarmed when shot is so important. It
   distinguishes this case from “furtive gesture” cases in which the officer
   could reasonably fear that the suspect was about to pull a gun from a
   waistband or other hidden location. See Batyukova v. Doege, 994 F.3d 717 (5th
   Cir. 2021); Manis, 585 F.3d at 839; Ontiveros, 564 F.3d at 379.
            It should go without saying that it is unreasonable for an officer to
   “seize an unarmed, nondangerous suspect by shooting him dead.” See
   Garner, 471 U.S. at 11 (stating that use of deadly force is excessive unless “the
   officer has probable cause to believe that the suspect poses a threat of serious
   physical harm, either to the officer or to others”); Roque, 993 F.3d at 329;
   Waller v. Hanlon, 922 F.3d 590, 601 (5th Cir. 2019); Romero v. City of
   Grapevine, 888 F.3d 170, 176 (5th Cir. 2018); Lytle v. Bexar Cnty., 560 F.3d
   404, 417 (5th Cir. 2009). Even Briceno concedes that an officer violates
   clearly established law if he shoots a visibly unarmed suspect who is moving
   away from everyone present at the scene. See Garner, 471 U.S. at 11; Roque,
   993 F.3d at 339; Waller, 922 F.3d at 601; Lytle, 560 F.3d at 417–18; see also
   Cole, 935 F.3d at 453–54 (finding clearly established violation of Fourth




                                          8
Case: 21-30015         Document: 00516008948              Page: 9       Date Filed: 09/10/2021




                                          No. 21-30015

   Amendment even when officer shot individual holding gun but the gun was
   not aimed at the officer). 5
           If a jury views the disputed facts in favor of the plaintiff—concluding
   that Briceno shot Poole, without warning, seeing that he was empty-handed
   and turning away from the officer—then Briceno violated Poole’s clearly
   established right to be free from unreasonable seizure.
                                               III.
           Qualified immunity is not the only defense Briceno pursues on appeal.
   He also argues that Heck v. Humphrey bars Poole’s section 1983 claim because
   of Poole’s conviction for Aggravated Flight from an Officer. 512 U.S. at 487.
   Heck bars section 1983 actions when “a judgment in favor of the plaintiff
   would necessarily imply the invalidity of his conviction.” Id.
           Our caselaw is inconsistent about whether we have jurisdiction to
   address Heck issues on interlocutory appeal. Sappington v. Bartee held that a
   district court’s “denial of a summary judgment is reviewable and subject to
   reversal if the claim is barred under Heck.” 195 F.3d 234, 236 (5th Cir. 1999)
   (per curiam) (citing Wells v. Bonner, 45 F.3d 90, 94–96 (5th Cir. 1995)). But
   in later, unpublished decisions, we indicated that a district court’s failure to
   apply Heck should not be reviewed in an interlocutory posture because


           5
             Briceno argues for the first time on appeal that regardless of whether he could see
   Poole’s empty hands, qualified immunity is warranted because he acted reasonably to
   prevent Poole from fleeing in his truck and endangering the public. This argument is likely
   forfeited because it was not urged in the trial court. See Martinez v. Pompeo, 977 F.3d 457,
   460 (5th Cir. 2020) (per curiam). Even if it is properly before us, Briceno shot Poole before
   Poole even reentered the car. If the fear was that Pool was about to restart the chase,
   conduct far short of using deadly force—shooting the tires, for instance—was possible. See
   Graham v. Connor, 490 U.S. 386, 396 (1989) (indicating that use of lesser force is
   appropriate when suspect does not pose an immediate threat). And if the fear was not that
   Poole would shoot Briceno but that he was going to get back in the car, the factual dispute
   about whether Briceno warned Poole before shooting takes on added importance. See Cole,
   935 F.3d at 453–54 (warning must be given when feasible before use of deadly force).




                                                9
Case: 21-30015        Document: 00516008948              Page: 10       Date Filed: 09/10/2021




                                          No. 21-30015

   “[u]nlike immunity rights, an appellate court can effectively review the
   applicability of Heck after an entry of final judgment[,] making interlocutory
   review unnecessary.” Southall v. Arias, 256 F. App’x 674, 676 (5th Cir.
   2007) (per curiam) (unpublished) (citing Cunningham v. Gates, 229 F.3d
   1271, 1284 (9th Cir. 2000)); see Latham v. Faulkner, 538 F. App’x 499, 500
   (5th Cir. 2013) (per curiam) (unpublished). 6 Under our rule of orderliness,
   the earlier published decisions control over the later unpublished ones.
   United States v. Walker, 302 F.3d 322, 325 (5th Cir. 2002). We thus can
   review the Heck issue at this stage.
           We agree with the district court that Heck is no barrier to Poole’s
   claim. The law Poole violated criminalizes “the intentional refusal of a driver
   to bring a vehicle to a stop” under circumstances that endanger human life.
   La. Stat. Ann. § 14:108.1(C). At the time the shooting occurred, Poole
   had already stopped driving and exited his truck. Poole’s excessive force
   claim therefore is “temporally and conceptually distinct” from his flight
   offense. Bush v. Strain, 513 F.3d 492, 498 (5th Cir. 2008). Put another way,
   it would not be inconsistent with the state court’s finding that Poole fled the
   police for a jury to conclude that an officer used excessive force after that
   flight ended. See, e.g., Harrigan v. Metro Dade Police Dep’t Station #4, 977
   F.3d 1185, 1194 (11th Cir. 2020); Martinez v. City of Albuquerque, 184 F.3d
   1123, 1126 (10th Cir. 1999); Nelson v. Jashurek, 109 F.3d 142, 145–46 (3d Cir.
   1997) (all recognizing that a plaintiff’s conviction for fleeing officers could
   coexist with a finding the officers used excessive force after apprehending the
   suspect).



           6
            These later decisions are consistent with the prevailing approach of other circuits.
   See Limone v. Condon, 372 F.3d 39, 50–51 (1st Cir. 2004); Norton v. Stille, 526 F. App’x 509,
   514 (6th Cir. 2013) (unpublished); Cunningham, 229 F.3d at 1285; Sayed v. Virginia, 744 F.
   App’x 542, 547 (10th Cir. 2018) (unpublished); Harrigan v. Metro Dade Police Dep’t Station
   #4, 636 F. App’x 470, 476 (11th Cir. 2015) (per curiam) (unpublished).




                                                10
Case: 21-30015   Document: 00516008948           Page: 11   Date Filed: 09/10/2021




                                  No. 21-30015

                                      ***
         Our interlocutory review is limited. For those issues we can review at
   this time, we AFFIRM the district court’s denial of summary judgment.




                                       11